Citation Nr: 0737824	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the second and third metatarsals of the left 
foot, currently evaluated as 10 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO decision that denied the 
benefits sought on appeal. 

The case was brought before the Board in January 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims.  The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left foot condition is manifested by a healed 
fracture of the second and third metatarsals, limitation of 
motion, mild osteopenia, valgus deformity, slight tenderness, 
and functional impairment on repetitive motion. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of fractures of the second and third metatarsals of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2005 was not 
given prior to the first adjudication of the claim(s), the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and 
additional SSOCs were provided to the veteran in February and 
July 2007.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible as are SSA disability determination records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's left foot condition since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Left Foot)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran suffered an in-service motorcycle accident where 
he fractured his second and third toe of the left foot in 
July 1964.  The veteran claims his pain and inability to 
stand for long periods of time warrant a rating greater than 
the 10 percent currently assigned.

The veteran's left foot condition is rated under Diagnostic 
Code 5284 for other foot injuries.  A 10 percent rating is 
assigned where the impairment is manifested by moderate 
impairment, a 20 percent rating is assigned for moderately 
severe impairment and a 30 percent rating is warranted for 
severe impairment.  The Board observes that the words 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

The veteran underwent VA examinations in May 2004 and, more 
recently, in May 2007.  The examiner in May 2004 diagnosed 
the veteran with healed fractures of the second and third 
metatarsals of the left foot.  On physical exam, the examiner 
found no evidence of limitation of motion, weakness, 
swelling, tenderness or bony abnormalities.  Rather, the 
examiner merely noted the veteran's pain on overuse and 
problems standing for long periods of time, secondary to 
pain.

In May 2007, the veteran underwent another VA examination 
where the examiner found mild osteopenia on x-ray, 25 degree 
valgus deformity of the great toe of the left foot, inability 
to dorsi or plantar flex the second and third toe, and 
functional and gait impairment, to include pain, fatigability 
and lack of endurance on over use.  The examiner noted the 
veteran put more weight on the heel of his left foot as 
opposed to his toe causing a limp.  

VA outpatient treatment records are completely silent as to 
any complaints or any regular treatment for the veteran's 
left foot.  His SSA disability records, similarly, are 
largely silent as to any complaints or treatment of the 
veteran's left foot condition.  Rather, the veteran is 
currently receiving disability benefits for unrelated 
conditions, to include depression and alcohol and drug 
addiction.

From this medical evidence, the Board concludes that the 
veteran is not entitled to a rating greater than 10 percent.  
The veteran's condition is primarily manifested by functional 
impairment described as mild pain and a slight limp.  The 
most recent examination found, on physical examination, the 
veteran was unable to dorsi or plantar flex the afflicted 
toes as well as pain, fatigability and lack of endurance.  
Even so, the veteran is not in continuous pain.  Rather, 
flare-ups occur on overuse, such as climbing stairs or 
standing for long periods of time.  Both examiners indicated 
the veteran's more serious problem involves his bilateral 
knees, requiring him to use a cane. Overall, the veteran's 
symptoms paint a picture of a "moderate" left foot 
condition, thus warranting the 10 percent rating under DC 
5284, but no more.
 
The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45. As stated above, the May 
2007 examiner indicated the veteran's major manifestation of 
the left foot are functional impairments, to include pain, 
fatigability and lack of endurance on overuse.  The veteran 
lives with two roommates and has a housekeeper who does most 
of the daily chores.  He also lives in a building that takes 
care of yard work, shoveling and other common-area functions.  
Although the veteran has not worked since 2003, the 2004 
examiner indicated that the veteran's left foot injury would 
only, "...minimally impact a sedentary job so that it would 
seem this veteran could work in a job, which does not require 
heavy physical activity."  The veteran's functional loss 
does not warrant a rating greater than 10 percent.  Indeed, 
it is primarily the veteran's functional loss that was 
considered in the current 10 percent rating under DC 5284. 

No higher rating under a different diagnostic code can be 
applied.  The Board notes that there are other Diagnostic 
Codes relating to foot disorders that provide for a rating 
greater than 10 percent, such as Diagnostic Code 5276 
(flatfoot), 5278 (claw foot), and 5283 (malunion or nonunion 
of the tarsal or metatarsal bones). 

The veteran's left foot condition is not manifested by 
flatfoot or clawfoot and therefore DCs 5276 and 5278 are not 
applicable.  Similarly, x-rays have consistently indicated 
the veteran's prior fracture is well-healed and therefore 
there is no evidence of current malunion or nonunion of a 
tarsal or metatarsal bone and, therefore, DC 5283 is 
inapplicable. 

Disabilities involving the joint may also be rated for 
arthritis, under DC 5003, if applicable.  In certain 
circumstances, a separate disability rating for arthritis may 
be warranted.  That is, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  For example, the VA Office of General 
Counsel, commenting specifically on knee disabilities, has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
Similarly, here, if a veteran has a foot disability with 
manifestations inherently different than the symptomatology 
of arthritis, and there is also x-ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  

In this case, the medical evidence shows a 2007 x-ray 
indicating "mild osteopenia".  Arthritis, however, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the veteran's limitation of motion was already 
part of the consideration of the veteran's current rating.  
Therefore, a separate disability rating here would clearly 
constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Again, it is clear from the medical records and the RO's 
analysis that the veteran's 10 percent rating is intended to 
compensate the veteran's complaints of pain, limitation of 
motion and other functional limitations.  See 38 C.F.R. 
§ 4.59.  While a 2007 x-ray showed evidence of mild 
osteopenia, a separate rating under DC 5003 would clearly be 
duplicative of the current rating assigned.  Therefore, no 
additional rating is warranted.  The Board finds noteworthy 
that DC 5003 does not provide for a rating higher than 10 
percent.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left foot 
disability.


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of fractures of the second and third 
metatarsals of the left foot, currently evaluated as 10 
percent disabling is denied.


REMAND

Regrettably, the TDIU claim must be remanded once again 
because the RO did not follow prior remand instructions.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998).  The claims were previously remanded because of 
procedural deficiencies in regard to the increased rating 
claim addressed above.  The RO was instructed to readjudicate 
the veteran's left foot claim.  If the determination of that 
claim remained less than fully favorable, the veteran was 
entitled to a Supplemental Statement of the Case (SSOC) 
addressing his appeal, his entire appeal.  

Here, the veteran was furnished an SSOC in February 2007 and 
again in July 2007, neither of which readjudicated or even 
addressed his TDIU claim, which is still pending on appeal.

After the Board's remand in January 2007, the RO continued to 
develop the veteran's claims.  Specifically, the RO afforded 
the veteran a new VA examination in May 2007 where the 
examiner commented on the veteran's functional and 
occupational impairment due to his service-connected left 
foot condition.  The RO also obtained the veteran's Social 
Security Administration (SSA) disability determination as 
well as medical records relied on in the veteran's grant of 
SSA disability benefits.  These substantial medical records 
are highly relevant to the veteran's TDIU claim.  

Again, after the new evidence was obtained, the SSOCs 
furnished to the veteran did not include a readjudication of 
the TDIU claim.  If a SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to the TDIU claim.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from May 2004 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for any and all treatment of the 
veteran's service-connected conditions 
from the VA Medical Center in St. Louis, 
Missouri from May 2004 to the present.  
Any negative responses should be 
documented in the file.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue, 
considering all applicable laws and 
regulations. If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


